MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen and reconsider removal proceedings.
We review the BIA’s ruling on motions to reopen and motions to reconsider for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Further, such alien is limited to filing one motion to reconsider a removal decision, and that motion must be filed within 30 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(6)(A), (B); 8 C.F.R. § 1003.2(b)(2).
Because petitioners’ motion was their second motion to reopen, it was filed beyond the 90-day deadline, and no exceptions applied, the BIA did not abuse its discretion in denying petitioners’ motion as numerically barred. See 8 U.S.C. § 1229a(e)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Further, to the extent the BIA construed petitioners’ motion as a motion to reconsider, the BIA did not abuse its discretion in denying the motion as both untimely and because it failed to specify any error in law or fact in the prior removal order. See 8 U.S.C. § 1229a(c)(6)(A), (B); 8 C.F.R. § 1003.2(b)(1), (2).
Accordingly, respondent’s motion for summary disposition is granted because *979the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.